Title: From John Adams to Timothy Pickering, 24 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Aug 24th 1799

I have received your favor of the 16th & read the letter of Mr B. H. Phillips, our consul at Curacao of 20th July, & the papers inclosed with it, which I now return. It is right to communicate these documents to Mr. Van Polaner & to Mr Murray, and to remonstrate in clear language to the government, of the Batavian government against the partiality of the govenor & councils & the scandalous conduct of the Frigate. But still I think we have something to do to teach our own American seamen & especially Captains, more discretion. At such a time & in such a place, the sailors ought to have had more prudence, than to have gone on Sunday or any other day into Nanny houses or dance houses with French sailors, & the Captains ought to have known, that it was their duty to apply to the government of the place, to surpress riots, rather than go & join in them in person, though in order to surpress them—If any legal evidence can be produced to prove, that the govenor & council are more or less concerned in the privateers, it would be a ground of very serious representations to their superiors.
I think it & always thought it unfortunate, that when the authority was given to interdict commerce with the French islands, it was not extended to others, especially Dutch. I mention these in particular, because the interested character & the humiliated condition, in which they were known to be, should have suggested the necessity of the measure. The motives & reasons however for adding the Spaniards, Sweeds & Danes were not much less.
If an expedition to restore the Stadtholder is undertaken in concert with the king of Prussia, it may succeed, if without him, it is more uncertain. I make no dependence on any such probable events. By the way, some weeks ago you gave me encouragement to expect a letter from our minister at Berlin, which you had received. In the multiplicity of business, you have omitted it. I wish to see it, as soon as possible. If at the future session, Congress should authorise the suspension of commerce with Swedish & Danish islands as well as Dutch I should think it worth while to send a minister to those courts. But I will not promise, it shall be Mr Smith. In my opinion he ought to go to Constantinople.
I have the honor to be / Sir your most obedient servt.
